 



EXHIBIT 10.9

October 25, 2007
Mr. Bruce Hague
54 Coventry Road
Northfield, IL 60093
Dear Mr. Hague:
     It is my pleasure to extend to you an offer of employment as President of
National Commercial Banking of The PrivateBank and Trust Company upon the terms
set forth in the attached term sheet agreement. As we discussed, your
compensation includes a significant equity award in order to induce you to join
the bank and forego other employment opportunities. We are very excited about
the prospect of having you join our team. We would like you to start as soon as
possible, but in no event later than October 31, 2007.
     To the extent that we enter into employment arrangements with another
president of the Bank having terms and conditions (other than base salary,
target bonus, any buy-out of forfeitures, and benefits and perquisites directly
relating to the level of your compensation) that are more favorable than the
terms and conditions in this term sheet agreement, we will update your term
sheet agreement to reflect those more favorable terms. In this regard, Joan
Schellhorn, our Chief Human Resources Officer, will follow-up with you as
appropriate.
     This offer will remain open for your acceptance until 5:00 p.m. (C.D.T.)
October 29, 2007. Please signify your acceptance of this offer by signing as
indicated below. You may return this offer letter to the following confidential
fax 312.683.1493.
Sincerely,
/s/ Ralph B. Mandell
Ralph B. Mandell
Chairman of the Board
President and Chief Executive Officer
Accepted:

             
/s/ Bruce Hague 
      Date:   October 25, 2007 
 
           
Bruce Hague
           

 



--------------------------------------------------------------------------------



 



Execution Version
BRUCE HAGUE

     
Position
  President of National Commercial Banking of The PrivateBank and Trust Company
(the “Bank”), reporting to the Chief Executive Officer. You will be a member of
the most senior management council of the Bank and the senior loan committee, if
such council or committee are established by the Chief Executive Officer (in his
sole discretion) and while such council or committee (or both) is in existence.
 
   
Base Salary
  $435,000 per year subject to increase, but not decrease from time to time
(other than permitted proportionate reductions applicable to all similarly
situated senior executives of the Bank, unless such reduction occurs during the
two-year period commencing upon the occurrence of a Change of Control), in the
sole discretion of the Bank, and any such increased (or decreased) amount shall
mean “Base Salary” for purposes of this term sheet agreement. Your initial Base
Salary reflects your base salary with your current employer of $425,000, plus
$10,000 to reflect that the Bank does not provide cars or car allowances to its
employees.
 
   
Annual Bonus
  110% of Base Salary at target.
 
   
 
  The Compensation Committee does not intend to propose a 2008 annual bonus plan
that will limit the bonus payable to the target amount.
 
   
Inducement Equity Award
  As a material inducement for you to join the Bank, you will receive an initial
equity award of 125,000 stock options and 50,000 shares of restricted stock with
an estimated combined value of $3,050,000 (based on the FAS 123R value assigned
to such award by PrivateBancorp, Inc. (the “Holding Company”)) that is expected
to be granted during November 2007, but in no event later than December 31,
2007. The stock options will have a 10-year term. The award of restricted stock
and one-half of the stock options (“performance stock options”) will be subject
to performance vesting requirements and continued service during the performance
period generally applicable to such awards, and the other one-half of the stock
options (“time-vesting stock options”) will be subject to time vesting
requirements only, all as more particularly described on Attachment A hereto.
If, prior to the date on which your initial equity award is fully vested, your
employment is terminated due to your death or Disability (as defined in the
award agreement), your employment is involuntarily terminated by the Bank
without Cause or voluntarily terminated by you for Good Reason, (i) the unvested

 



--------------------------------------------------------------------------------



 



     
 
  portion of the time-vesting stock options will become fully vested and
exercisable and (ii) you will continue to vest through December 31 of the fiscal
year of your termination in the unvested portion of the restricted stock and
performance stock options and such previously unvested performance stock options
will become exercisable if the performance vesting conditions relating to the
award are satisfied on the performance vesting date that next follows your date
of termination; provided, you will be vested in a minimum number of each of
shares of restricted stock and performance stock options as equals the product
of (x) 5% multiplied by (y) the number of whole or partial years of employment
with the Bank from January 1, 2008 through the date of termination, to the
extent you had not previously become vested in at least such number of shares of
restricted stock and performance stock options, respectively. Upon such
termination of employment, vested time-vesting stock options (including
time-vesting stock options that become vested on the date of termination) and
then-vested performance stock options will be exercisable for 1 year after your
date of termination (but not beyond the last day of the stock option term). Upon
such termination of employment, performance stock options that become vested
upon attainment of the performance objective for the year of termination will be
exercisable for 1 year after the performance vesting date that next follows your
date of termination (but not beyond the last day of the stock option term).
 
   
 
  You will become fully vested in your initial equity award upon the occurrence
of a Change of Control.
 
   
 
  To the extent that the Bank has or hereafter enters into a broker-assisted
(FRB Reg. T) cashless exercise program for stock option awards to employees of
the Bank, the initial stock option award will be included in such program.
 
   
 
  The restricted shares and stock options will be subject to the terms and
conditions of an equity incentive plan and award agreements to be adopted by the
Board of Directors of the Holding Company; provided, however, that with respect
to the terms and conditions described above, if there is a conflict between this
term sheet agreement and the equity incentive plan and/or an award agreement
thereunder, the document that is more favorable to you will control.
 
   
 
  You will be eligible for future equity awards from time to time, in accordance
with the terms of the Holding Company’s incentive plans as then in effect, in
such amount, if any, as is determined in the sole discretion of the Compensation
Committee.
 
   
 
  “Cause,” “Good Reason” and “Change of Control” are defined on Attachment B.

2



--------------------------------------------------------------------------------



 



     
Buy-Out
  You will receive appropriate cash amounts to compensate you for any forfeited
compensation that otherwise would have been earned as of December 31, 2007, at
your current employer, including the loss of accrued bonus, LTIP and equity
awards:
 
   
 
  Bonus: Full (i.e., non-pro rated) 2007 bonus will be paid to you in the amount
of 150% of the target amount, payable under your current employer annual bonus
award, on the Bank’s first payroll date in January 2008.
 
   
 
  Retention Bonus: You will receive a make whole payment for the second one-half
of your retention bonus on or about February 15, 2008. Any forfeiture of the
first one-half of your retention bonus will be made whole on or about
November 5, 2007 or, if later, commencement of employment.
 
   
 
  LTIP: All or a portion of the 2005-2007, 2006-2008 and 2007-2009 open LTIP
cycles will be paid to you in the amount, in either case at the rate of $200 per
LTIP unit, as you may elect in writing within 10 business days after commencing
your employment, of either:
 
   
 
  (x) a pro rata make whole payment for those open LTIP cycles on or about
February 15, 2008 (provided you are employed on that date) of 3/3 of your award
under the 2005-2007 cycle, 2/3 of your award under the 2006-2008 cycle, and 1/3
of your award under the 2007-2009 cycle; or
 
   
 
  (y) (i) the full amount of the 2005-2007 cycle if you remain employed until
December 31, 2007 (payable in January 2008), (ii) the full amount of the
2006-2008 cycle if you remain employed until December 31, 2008 (payable in
January 2009), and (iii) the full amount of the 2007-2009 cycle if you remain
employed until December 31, 2009 (payable in January 2010). If, prior to the end
of a particular cycle, your employment is terminated due to your death or
Disability (as defined in the Inducement Equity Award agreement), your
employment is involuntarily terminated by the Bank without Cause or voluntarily
terminated by you for Good Reason, you will receive a pro rata portion of the
payout relating to such cycle equal to the full amount payable under such cycle
multiplied by a fraction, the numerator of which is the number of days you were
employed by your prior employer and then by the Bank during such cycle and the
denominator of which is 1095. If your employment is terminated for any other
reason prior to the last day of a particular cycle, you will forfeit any amounts
relating to that cycle.
 
   
 
  If you fail to make such election, you will be deemed to have elected “(x).”

3



--------------------------------------------------------------------------------



 



     
 
  Equity: Cash payment consistent with the treatment by your prior employer’s
parent company of outstanding equity awards for individuals who remain employed
by your prior employer on December 31, 2007.
 
   
 
  All of the above Buy-Out amounts actually paid to you by the Bank will be
reduced (if not paid), or offset by future cash compensation (if paid), by the
amount of any payment received from your prior employer, so as to avoid any
duplication of payment of those amounts.
 
   
Benefits; Perquisites
  On the first of the month after your start date, you are eligible to
participate in the Bank’s medical and dental insurance plans as well as
participate in the flexible benefits plan and the PrivateBancorp, Inc. Savings,
Retirement and Employee Stock Ownership Plan (KSOP). Our KSOP currently provides
the additional benefit after a year of service of a company match of $.50 on the
dollar on your elected contributions of up to the first 6% of compensation. Life
insurance and accidental death and dismemberment insurance (both at two times
your Base Salary, subject to applicable maximum coverage provisions) are
provided by the Bank. The long term disability insurance is also provided by the
Bank.
 
   
 
  You will also be furnished with such perquisites which may from time to time
be provided by the Holding Company and the Bank which are suitable to your
position and adequate for the performance of your duties hereunder and
reasonable in the circumstances. Such perquisites include, but are not limited
to, reimbursement for dues at one approved country club and one approved
luncheon club in the Chicago Metropolitan area.
 
   
Vacation
  Standard Bank vacation policy, but not less than 4 weeks per calendar year.
 
   
Severance Benefits (Termination without Cause or for Good Reason) (prior to, or
more than 2 years after, a Change of Control)
  Upon an involuntary termination of your employment by the Bank without Cause
or voluntary termination of employment by you for Good Reason, you will receive:

(i) A pro rata bonus based on your prior year’s bonus (if any) (assumed to be
the target bonus until the 2008 bonus, if any, is payable) and the number of
days elapsed during the year in which the date of termination occurs (the “Pro
Rata Bonus”); and

(ii) Severance payments equal to 100% of the sum of (A) your Base Salary
(disregarding any reduction of your Base Salary constituting Good Reason), plus
(B) the average of the sum of the bonus amounts earned by you with respect to
the 3 calendar years

4



--------------------------------------------------------------------------------



 



     
 
  (or such fewer number of years as you have been employed — assuming target
bonus until the 2008 bonus, if any, is payable) immediately preceding the
calendar year in which your date of termination occurs, payable in substantially
equal monthly installments for a period of 12 months in accordance with the
Bank’s regular payroll practices;
 
   
 
  (iii) Continuation for 12 months of your right to maintain COBRA continuation
coverage under the applicable Bank plans at premium rates on the same
“cost-sharing” percentage basis as the applicable premiums paid for such
coverage by active Bank employees as of your date of termination;
 
   
 
  (iv) Payment of all Buy-Out amounts, in the manner and at the time provided in
this term sheet agreement, that remain unpaid as of your termination date; and
 
   
 
  (v) Base Salary earned but not paid and vacation accrued and unused through
your termination date, any annual bonus that is earned in a fiscal year
preceding the fiscal year of your termination but not paid as of the termination
date, and such other earned but unpaid amounts under the employee benefit plans
in which you participate as of the termination date that are payable to you in
accordance with the terms thereof, (collectively “Accrued Obligations”).
 
   
 
  Any payments and benefits to you under this Severance Benefits section of this
term sheet agreement shall not be reduced by the amount of any compensation or
benefits earned as a result of your subsequent employment.
 
   
 
  If you are a “specified employee” of the Holding Company and its affiliates
(as defined in Treasury Regulation Section 1.409A-1(i)), then you shall receive
payments during the 6 month period immediately following your date of
termination equal to the lesser of (x) the amount payable under this severance
provision or (y) two (2) times the compensation limit in effect under Code
Section 401(a)(17) for the calendar year in which your date of termination
occurs (with any amounts that otherwise would have been payable under this
severance provision during such 6 month period being paid on the first regular
payroll date following the 6 month anniversary of the date of termination).
 
   
Change of Control Severance (during two years upon and following a Change of
Control)
  For the period commencing six months prior to a Change of Control and ending
on the second anniversary of such Change of Control that occurs on or before
that date, upon an involuntary termination of your employment by the Bank
without Cause or

5



--------------------------------------------------------------------------------



 



     
 
  voluntary termination of employment by you for Good Reason at or after a
Change of Control, you will receive:
 
   
 
  (i) The Pro Rata Bonus;
 
   
 
  (ii) Severance equal to 200% of the sum of (A) your Base Salary (disregarding
any reduction of your Base Salary constituting Good Reason), plus (B) the
greater of (x) your prior year’s bonus or (y) the average of the sum of the
bonus amounts earned by you with respect to the 3 calendar years (or such fewer
number of years as you have been employed — assuming target bonus until your
first annual bonus has been paid) immediately preceding the calendar year in
which your date of termination occurs, payable in a single lump sum payment
within 30 days after the date of termination, or if your termination of
employment occurs within six months prior to a Change of Control, then within 5
business days after the Change of Control you will receive a single lump sum
payment equal to (p) the amounts due you under this clause (ii) reduced by
(q) the sum of all amounts paid to you under clause (ii) of Severance Benefits
(above in this term sheet agreement), so that no amount of the lump sum payment
under this clause (ii) is duplicative;
 
   
 
  (iii) Continuation for 24 months of your right to maintain COBRA continuation
coverage under the applicable Bank plans at premium rates on the same
“cost-sharing” percentage basis as the applicable premiums paid for such
coverage by active Bank employees as of your date of termination;
 
   
 
  (iv) Payment of all Buy-Out amounts in a single lump sum within 30 days after
the date of termination and otherwise in the manner provided in this term sheet
agreement, that remain unpaid as of your termination date;
 
   
 
  (v) Outplacement for 12 months; and
 
   
 
  (vi) The Accrued Obligations. Any payments and benefits to you under this
Change of Control Severance section of this term sheet agreement shall not be
reduced by the amount of any compensation or benefits earned as a result of your
subsequent employment.
 
   
Code Section 280G
  If any payments or benefits constitute “excess parachute payments” (as defined
in Code Section 280G), you will be fully grossed up if such payments and
benefits exceed 330% of your “base amount” (as defined in Code Section 280G). If
such

6



--------------------------------------------------------------------------------



 



     
 
  payments and benefits equal 330% or less of your base amount, payments will be
reduced so that you do not receive any excess parachute payments.
 
   
Full Satisfaction; Release of Claims
  Any termination payments made and benefits provided to you under this term
sheet agreement shall be in lieu of any termination or severance payments or
benefits for which you may be eligible under any of the plans, policies or
programs of the Bank or its affiliates.
 
   
 
  As a condition precedent to the payment of all amounts, benefits and vesting
of your initial equity award, other than your Accrued Obligations, pursuant to
your involuntary termination of employment without Cause or your voluntary
termination of employment for Good Reason at any time, you shall execute a
waiver and general release of claims, substantially in the form customarily
obtained by the Bank from its terminating executive employees, which waiver and
general release of claims is not revoked during any applicable seven (7) day
revocation period. For the avoidance of doubt, such waiver and general release
will not adversely affect your ability to enforce the terms of this term sheet
agreement, your indemnification rights under the Bank’s by-laws and this term
sheet agreement, your rights to coverage under the Bank’s directors and officers
liability insurance; your and your covered dependents’ rights to COBRA
continuation coverage, your rights to vested employee benefits, and other rights
that cannot be waived by operation of law.
 
   
Restrictive Covenants
(confidentiality,
non-competition,
non-solicitation)
  You will not at any time during or following your employment with the Bank,
directly or indirectly, disclose or use on your behalf or another’s behalf,
publish or communicate, except in the course of your employment and in the
pursuit of the business of the Holding Company and the Bank or any of its
subsidiaries or affiliates, any proprietary information or data of the Holding
Company and the Bank or any of its subsidiaries or affiliates, which is not
generally known to the public or which could not be recreated through public
means and which the Holding Company and the Bank may reasonably regard as
confidential and proprietary. You recognize and acknowledge that all knowledge
and information which you have or may acquire in the course of your employment,
such as, but not limited to, the business, developments, procedures, techniques,
activities or services of the Holding Company or the Bank or the business
affairs and activities of any customer, prospective customer, individual firm or
entity doing business with the Holding Company or the Bank are their sole
valuable property, and shall be held by you in confidence and in trust for their
sole benefit. All records of every

7



--------------------------------------------------------------------------------



 



     
 
  nature and description which come into your possession, whether prepared by
you, or otherwise, shall remain the sole property of the Holding Company or the
Bank and upon termination of your employment for any reason, said records shall
be left with the Holding Company or the Bank as part of its property.
 
   
 
  During the period of your employment with the Bank and for a period of 1 year
after termination of your employment for any reason, you will not (except in
your capacity as an employee of the Bank) directly or indirectly, for your own
account, or as an agent, employee, director, owner, partner, or consultant of
any corporation, firm, partnership, joint venture, syndicate, sole
proprietorship or other entity:
 
   
 
  (i) engage, directly or indirectly, in any business which has a place of
business (whether as a principal, division, subsidiary, affiliate, related
entity, or otherwise) located within the area encompassed within a 50 mile
radius surrounding your office as of your date of termination that provides
banking products, or that provides non-banking products or services of a type
that accounted for more than 10% of the Holding Company’s gross revenues for the
fiscal year immediately preceding your date of termination, that the Holding
Company or the Bank or any of their subsidiaries or affiliates provide as of
your date of termination, provided that this subsection (i) shall not become
applicable unless you are employed by the Bank at any time on December 31, 2008;
 
   
 
  (ii) solicit or induce, or attempt to solicit or induce any client or customer
of the Holding Company or the Bank or any of their subsidiaries or affiliates
not to do business with the Bank or Holding Company or any of its subsidiaries
or affiliates; provided that, respecting any such client or customer of the
Holding Company or the Bank that was a client or customer of your immediate
prior employer on the date hereof, and for which you or one of your direct or
indirect reports were the primary relationship manager, this subsection (ii)
shall not become applicable unless you are employed by the Bank at any time on
December 31, 2008; or
 
   
 
  (iii) solicit or induce, or attempt to solicit or induce, any employee or
agent of the Holding Company or the Bank or any of their subsidiaries or
affiliates to terminate his or her relationship with the Holding Company or the
Bank or any of their subsidiaries or affiliates.

8



--------------------------------------------------------------------------------



 



     
 
  The foregoing provisions shall not be deemed to prohibit your ownership, not
to exceed 5% of the outstanding shares, of capital stock of any corporation
whose securities are publicly traded on a national or regional securities
exchange or in the over-the-counter market.
 
   
 
  You agree that, as the Holding Company’s and the Bank’s sole remedy for any
breach (or threatened breach) of the non-competition covenant at subparagraph
(i) above, respecting your initial restricted stock and stock option award
above:
 
   
 
  (x) you will immediately forfeit all unexercised stock options (whether then
vested or unvested) then held by you, all shares of stock of the Holding Company
(or any successor) acquired upon the exercise of vested stock options and then
held by you, and all shares of restricted stock (whether vested or unvested,
restricted or unrestricted) then held by you;
 
   
 
  (y) you will immediately repay to the Holding Company a cash sum in the
principal amount equal to all gross proceeds (before-tax) realized by you upon
the sale or other disposition of shares of stock of the Holding Company (other
than shares relating to open market purchases by you) occurring at any time
during the period commencing on the date that is three years before the date of
termination of your employment and ending on the date that the noncompetition
covenant lapses (“Refund Period”) , together with interest accrued thereon, from
the date of such breach or threatened breach, at the prime rate (compounded
calendar monthly) as published from time to time in The Wall Street Journal,
electronic edition (“Interest”); and
 
   
 
  (z) you will repay to the Holding Company a cash sum equal to fair market
value of all shares of stock of the Holding Company (other than shares relating
to open market purchases by you) and all stock options transferred by you as
gifts at any time during the Refund Period, together with Interest, and for
which purpose, “fair market value” per share of stock shall be the closing price
of one share of Holding Company common stock on the date such gift occurs and
per stock option shall be the positive difference, if any, between the fair
market value of a share of stock, above, and the stock option exercise price.
 
   
 
  You further agree that a breach (or threatened breach) of the confidentiality
and/or non-solicitation covenants in subparagraphs (ii) and (iii) above will
result in irreparable harm to the business of the Holding Company and the Bank,
a remedy at law in the form of monetary damages for any breach (or

9



--------------------------------------------------------------------------------



 



     
 
  threatened breach) by you of these covenants is inadequate, in addition to any
remedy at law or equity for such breach, the Holding Company and the Bank shall
be entitled to institute and maintain appropriate proceedings in equity,
including a suit for injunction to enforce the specific performance by you of
such obligations and to enjoin you from engaging in any activity in violation
thereof, and the covenants on your part contained above shall be construed as
agreements independent of any other provisions in this term sheet agreement, and
the existence of any claim, setoff or cause of action by you against the Holding
Company or the Bank, whether predicated on this term sheet or otherwise, shall
not constitute a defense or bar to the specific enforcement by the Holding
Company or the Bank of said covenants.
 
   
 
  In the event of a breach or a violation by you of any of the covenants and
provisions above, the running of the non-compete period (but not your
obligations thereunder) shall be tolled during the period of the continuance of
any actual breach or violation.
 
   
 
  You agree that the covenants above are reasonable with respect to their
duration, geographical area and scope. If the final judgment of a court of
competent jurisdiction declares that any term or provision above is invalid or
unenforceable, you agree that the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration or area
of the term or provision, to delete specific words or phrases, or to replace an
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this term sheet agreement shall
be enforceable as so modified after the expiration of the time within which the
judgment may be appealed.
 
   
Your Representations
  You represent that except as otherwise previously disclosed in writing to the
Bank, you are not a party to any confidentiality, non-competition or
non-solicitation agreement or understanding, whether written or oral, with any
prior employer that would prevent you from entering into an employment
relationship with the Bank, or prevent or restrict your ability to fulfill your
obligations as an employee of the Bank. You further represent that you have not
and will not take or retain any confidential information or trade secrets
(whether in hard copy or electronic format) from any previous or current
employer prior to assuming your position at the Bank.

10



--------------------------------------------------------------------------------



 



     
Indemnification
  You will be indemnified in accordance with the Bank’s bylaws. You will be
indemnified for any claims that might be brought by your prior employer (or any
successor and/or any affiliate thereof) relating to your negotiation or
acceptance of employment with the Bank (including any alleged conflict of
interest created by such negotiation or acceptance) or the performance of your
duties for the Bank. You will also be covered by the Bank’s directors and
officers liability insurance coverage as in effect from time to time.
 
   
Fee Reimbursement
  You will be reimbursed for up to $10,000 of
 
  the professional fees incurred by you relating to the negotiation and
documentation of your employment arrangements.
 
   
Code Section 409A
  It is intended that any amounts payable under this term sheet agreement and
the Holding Company’s, the Bank’s and your exercise of authority or discretion
hereunder shall comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
you to the payment of any interest or additional tax imposed under Section 409A
of the Code. To the extent any amount payable under this term sheet agreement
would trigger the additional tax imposed by Code Section 409A, this term sheet
agreement shall be modified to avoid such additional tax.
 
   
Board Approval
  The Holding Company and the Bank represent and warrant to you that they have
taken all corporate action necessary to authorize and to enter into this term
sheet agreement.
 
   
Amendment
  This term sheet agreement shall not be amended or modified except by written
instrument executed by the Bank and you.
 
   
Binding Agreement
  This term sheet agreement shall be binding upon and inure to the benefit of
the heirs and representatives of you and the successors and assigns of the
Holding Company and the Bank.
 
   
Governing Law
  Illinois.

11



--------------------------------------------------------------------------------



 



ATTACHMENT A
PRIVATEBANCORP, INC. INDUCEMENT EQUITY DESIGN PROPOSAL

                                              TIME-VESTING       EQUITY GRANT
FEATURE   PERFORMANCE SHARES   PERFORMANCE STOCK OPTIONS   STOCK OPTIONS  
1.
  Allocation of Total Award  
•     50% of value of the Awards.
 
•     25% of value of the Awards.
 
•     25% of value of the Awards.
 
2.
  Time Vesting  
•   N/A
 
•     N/A
 
•     20% per fiscal year of service, 1/1/2008-12/31/2012.
 
3.
  Performance Vesting  
•      Based on stock price performance objectives: 20% compound annual stock
price growth 2008-2012.
 
•     Based on EPS performance objectives: 20% compound annual EPS growth 2008 -
2012.
 
•     None
         
•     Stock price base is 10-day average price prior to date of Award.
 
•     Earnings base is the sum of EPS for 4 quarters 12/06-9/07.
                 
•     20% of the Award vests per year, based on attainment of stock price
objective for that year. Objective must be met for 20 consecutive trading days
during that fiscal year to vest.
 
•     20% of the Award vests per year, based on
    attainment of EPS objective for that year.
                 
•     Employed on 12/31 of performance year.
 
•     Employed on 12/31 of performance year.
         
 
     
•     If the PIPE (or other investment) does not close by 3/31/08 for at least
$150 million capital gross proceeds, the performance restrictions will lapse as
to 25% of the Performance Shares and such shares shall be time-vested restricted
stock vesting at the rate of 20% per fiscal year of service.
                  4.   “Catch-Up” Performance
Vesting  
•     As of 12/31 each year: To extent not vested, Award will vest for prior
years if later year stock price objective is attained.
 
•     As of 12/31/2012: To extent not vested, Award will vest:
 
•     N/A
   
 
     
 
  Cum. Cmpd.   Vested % of        
 
          Growth   Award        
 
                       
 
     
•     Must be employed on 12/31 of year objective is attained.
        15.0% ($12.87)   50%        
 
                17.5% ($13.83)   75%        
 
                20.0% ($14.82)   100%                      
* Estimated EPS targets
•   Must be employed on 12/31/2012.
       

12



--------------------------------------------------------------------------------



 



                      EQUITY GRANT FEATURE   PERFORMANCE SHARES   PERFORMANCE
STOCK OPTIONS   TIME-VESTING
STOCK OPTIONS
5.
  Minimum 25% Vesting  
•    As of 12/31/2012: To the extent less is vested, 25% of total Award will be
vested (including previously vested shares).

•    Must be employed on 12/31/2012.

 
•    As of 12/31/2012: To the extent less is vested, 25% of total Award will be
vested (including previously vested options).

•    Must be employed on 12/31/2012.

 
•    N/A

6.
  “Good Leaver” Treatment  
•    Continued vesting until 12/31 of termination year based on performance.

•    Minimum vesting of whole Award of 5% x whole or partial years employed
1/1/08 to 12/31 of termination year.

 
•    Continued vesting until 12/31 of termination year based on performance.

•    Minimum vesting of whole Award of 5% x whole or partial years employed
1/1/08 to 12/31 of termination year.

•    1 year to exercise vested options from 12/31 of termination year.

 
•    Full accelerated vesting.
•    1 year to exercise from date of termination.


13



--------------------------------------------------------------------------------



 



ATTACHMENT B
DEFINITIONS
          “Cause” shall mean (A) your willful and continued (for a period of not
less than 10 business days after written notice thereof during which you may
remedy such failure if capable of remedy) failure to perform substantially the
duties of your employment (other than as a result of physical or mental
incapacity, or while on vacation or other approved absence) which are within
your control (mere inability to achieve financial or other performance targets
or objectives, alone, shall not constitute such a willful and continued
failure); or (B) your willful engaging in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Holding Company or the
Bank; or (C) your conviction of a felony involving moral turpitude, but
specifically excluding any conviction based entirely on vicarious liability
(with “vicarious liability” meaning liability based on acts of the Holding
Company or the Bank for which you are charged solely as a result of your offices
with the Bank and in which you were not directly involved and did not have prior
knowledge of such actions or intended actions); provided, however, that no act
or failure to act, on your part, shall be considered “willful” unless it is
done, or omitted to be done, by you in bad faith or without reasonable belief
that your action or omission was in the best interests of the Holding Company or
the Bank; and provided further that no act or omission by you shall constitute
Cause hereunder unless you have been given detailed written notice thereof, and
you have failed to remedy such act or omission.
          “Good Reason” shall mean the occurrence, other than in connection with
a discharge, of any of the following without your consent: (A) a reduction in
your Base Salary, target annual bonus opportunity (other than a proportionate
reduction applicable to all executives of the Bank, unless such reduction occurs
during the two-year period commencing on the occurrence of a Change of Control)
and/or the number of shares of restricted stock or number of stock options
granted as your initial equity award, or (B) your being required to be based at
an office or location which is more than 50 miles from your then current office,
or (C) a diminution in your reporting responsibilities following which you do
not report directly to the Chief Executive Officer or your removal as President
of National Commercial Banking or your removal as a member of the most senior
management council or the senior loan committee of the Bank (to the extent such
council and loan committee, respectively, exist) or (D) the failure of a
successor to assume the obligations of the Bank under this term sheet agreement
(to the extent not otherwise assumed by operation of law). You must provide
written notice to the Bank of the existence of Good Reason no later than 90 days
after its initial existence, and the Bank shall have a period of 30 days
following its receipt of such written notice during which it may remedy in all
material respects the Good Reason condition identified in such written notice.
          “Change of Control”1 shall be deemed to have occurred upon the
happening of any of the following events:
          (i) Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (“Exchange Act”)), other than
(A) a trustee or other fiduciary
 

1   This definition is based on the existing stock incentive plan’s definition.
It remains subject to review and approval by the Board.

14



--------------------------------------------------------------------------------



 



holding securities under an employee benefit plan of PrivateBancorp, Inc. (the
“Company”) or any of its subsidiaries, or (B) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 30% or more of the total
voting power of the then outstanding shares of capital stock of the Company
entitled to vote generally in the election of directors (the “Voting Stock”),
provided, however, that the following shall not constitute a change in control:
(1) such person becomes a beneficial owner of 30% or more of the Voting Stock as
the result of an acquisition of such Voting Stock directly from the Company, or
(2) such person becomes a beneficial owner of 30% or more of the Voting Stock as
a result of the decrease in the number of outstanding shares of Voting Stock
caused by the repurchase of shares by the Company; provided, further, that in
the event a person described in clause (1) or (2) shall thereafter increase
(other than in circumstances described in clause (1) or (2)) beneficial
ownership of stock representing more than 1% of the Voting Stock, such person
shall be deemed to become a beneficial owner of 30% or more of the Voting Stock
for purposes of this paragraph (i), provided such person continues to
beneficially own 30% or more of the Voting Stock after such subsequent increase
in beneficial ownership, or
          (ii) Individuals who, as of the [date of the award], constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director, whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then comprising the
Incumbent Board shall be considered as through such individual were a member of
the Incumbent Board, but excluding for this purpose, any individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company (as
such terms are used in Rule 14a-11 promulgated under the Exchange Act); or
          (iii) Consummation of a reorganization, merger or consolidation or the
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless (1) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Voting Stock immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the total
voting power represented by the voting securities entitled to vote generally in
the election of directors of the corporation resulting from the Business
Combination (including, without limitation, a corporation which as a result of
the Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to the
Business Combination of the Voting Stock of the Company, and (2) at least a
majority of the members of the board of directors of the corporation resulting
from the Business Combination were members of the Incumbent Board at the time of
the execution of the initial agreement, or action of the Incumbent Board,
providing for such Business Combination;
          (iv) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company; or
          (v) (I) a sale or other transfer of the voting securities of the Bank,
whether by stock, merger, joint venture, consolidation or otherwise, such that
following said transaction the Company does not directly, or indirectly through
majority owned subsidiaries, retain more than 50% of the total voting power of
the Bank represented by the voting securities of the Bank entitled to vote
generally in

15



--------------------------------------------------------------------------------



 



the election of the Bank’s directors; or (II) a sale of all or substantially all
of the assets of the Bank other than to the Company or any subsidiary of the
Company.

16